As Filed with the Securities and Exchange Commission on September 27, 2011 REGISTRATION NO. 333-168710 811-05846 SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-4 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Post-Effective Amendment No. 5 and REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 Amendment No. 122 SUN LIFE OF CANADA (U.S.) VARIABLE ACCOUNT F (Exact Name of Registrant) SUN LIFE ASSURANCE COMPANY OF CANADA (U.S.) (Name of Depositor) One Sun Life Executive Park Wellesley Hills, Massachusetts 02481 (Address of Depositor's Principal Executive Offices) Depositor's Telephone Number, including Area Code: (781) 237-6030 Sandra M. DaDalt, Assistant Vice President and Senior Counsel Sun Life Assurance Company of Canada (U.S.) One Sun Life Executive Park, SC 1335 Wellesley Hills, Massachusetts 02481 (Name and Address of Agent for Service) It is proposed that this filing will become effective (check appropriate box) £ immediately upon filing pursuant to paragraph (b) of Rule 485 R on September 30, 2011 pursuant to paragraph (b) of Rule 485 £ 60 days after filing pursuant to paragraph (a)(1) of Rule 485 £ on (date)pursuant to paragraph (a)(1) of Rule 485. If appropriate, check the following box: £ this post-effective amendment designates a new effective date for a previously filed post-effective amendment. No filing fee is due because an indefinite amount of securities is deemed to have been registered in reliance on Section 24(f) of the Investment Company Act of 1940. This Amendment No. 5 to the Registration Statement on Form N-4 (the “Registration Statement”) (File Nos. 333-168710, 811-05846) is being filed pursuant to Rule 485(b) under the Securities Act of 1933, as amended, in order to add a supplement to the prospectus filed with Post-Effective Amendment No. 4 to the Registration Statement, which was filed on April 27, 2011. This Amendment does not otherwise delete, amend, or supersede any prospectus, statement of additional information, exhibit, or other information contained in Post-Effective Amendment No. 4 to the Registration Statement. PART A SUPPLEMENT DATED SEPTEMBER 30, 2011 TO PROSPECTUSES DATED APRIL 29, 2011 FOR SUN LIFE FINANCIAL MASTERS CHOICE II, SUN LIFE FINANCIAL MASTERS EXTRA II, AND SUN LIFE FINANCIAL MASTERS FLEX II ISSUED BY SUN LIFE OF CANADA (U.S.) VARIABLE ACCOUNT F SUN LIFE ASSURANCE COMPANY OF CANADA (U.S.) This supplement updates the above-referenced prospectuses (each a “Prospectus”) to reflect changes in the variable investment options available under the flexible payment deferred annuity contracts and certificates (collectively, “Contracts”) described in the Prospectuses. Please read this supplement carefully and keep it with your Prospectus for future reference. Effective October 31, 2011, Sun Life Assurance Company of Canada (U.S.) is adding the following new variable investment options under the Contracts. The list of the available investment options appearing on the first page, and under the section entitled “VARIABLE ACCOUNT OPTIONS: THE FUNDS,” of your Prospectus is revised accordingly. Please consult with your registered representative to obtain prospectuses with more detailed information about these investment options.You should read those prospectuses, as well as your Prospectus, carefully before you invest, and keep them for future reference. Large-Cap Equity Funds Asset Allocation Funds JPMorgan Insurance Trust U.S. Equity Portfolio, Class 2 Franklin Income Securities Fund, Class 4 MFS® Growth Portfolio, Service Class PIMCO All Asset Portfolio, Advisor Class Mutual Shares Securities Fund, Class 4 Putnam VT Absolute Return 500 Fund, Class IB Putnam VT Equity Income Fund, Class IB Emerging Markets Bond Fund Universal Institutional Funds, Inc. - Growth Portfolio, Class II PIMCO Emerging Markets Bond Portfolio, Advisor Class Small -Mid-Cap Equity Funds Global Bond Fund AllianceBernstein Small/Mid Cap Value Portfolio, Class B Templeton Global Bond Securities Fund, Class 4 Small-Cap Equity Fund Intermediate Term Bond Funds Franklin Small Cap Value Fund, Class 4 JPMorgan Insurance Trust Core Bond Portfolio, Class 2 International/Global Equity Funds MFS® Research Bond Series, Service Class Invesco V.I. International Growth Fund, Series II Multi-Sector Bond Fund PIMCO EqS Pathfinder Portfolio, Advisor Class Franklin Strategic Income Securities Fund, Class 4 Specialty Sector Commodity Fund PIMCO CommodityRealReturn® Strategy Portfolio, Advisor Class In addition, the section entitled “VARIABLE ACCOUNT OPTIONS: THE FUNDS” is revised to incorporate the following investment management disclosures: AllianceBernstein L.P. advises the AllianceBernstein Portfolio. Franklin Advisers, Inc. advises Franklin Income Securities Fund, Franklin Strategic Income Securities Fund, and Templeton Global Bond Securities Fund. Franklin Advisory Services, LLC advises Franklin Small Cap Value Securities Fund. Franklin Mutual Advisers, LLC advises Mutual Shares Securities Fund. Invesco Advisers, Inc. advises the Invesco Fund.
